In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, Monica Hutardo appeals from an order of the Supreme Court, Nassau County (Adams, J.), entered May 22, 2000, which granted the petition.
Ordered that the order is affirmed, with costs.
Liberty Mutual Insurance Company (hereinafter Liberty Mutual) petitioned to stay arbitration of the appellant’s uninsured motorist claim. Liberty Mutual contended that the police report made at the scene of the accident showed that only the appellant’s car and another car were involved in the collision, and that both were insured vehicles. The Supreme Court properly granted the petition to permanently stay arbitration of the appellant’s claim. After Liberty Mutual made a prima facie showing that the appellant’s uninsured motorist coverage was not triggered, the appellant failed to offer admissible evidence to raise a triable issue warranting a hearing regarding whether her vehicle was struck by a third, unidentified vehicle (see, Matter of Maryland Cas. Co. v Piasecki, 235 AD2d 423; Matter of Atlantic Mut. Ins. Co. v Shaw, 222 AD2d 581).
*335The appellant’s remaining contention is without merit. Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.